Citation Nr: 1436241	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  08-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine.

2.  Entitlement to service connection for numbness and loss of dexterity of the bilateral hands as secondary to degenerative disc disease of the cervical spine.

3.  Entitlement to a total disability evaluation based upon individual unemployability, due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the April 2011 rating decision, the RO, in pertinent part, denied service connection for high (blood) glucose and TDIU. The Veteran disagreed with the denial in a statement dated in May 2011.  Although the RO had not issued the Veteran a statement of the case (SOC) on these issues, the Veteran's claims were combined with a pending appeal for an increased evaluation for the Veteran's service-connected lumbar spine and certified to the Board.  Additionally, during that time period, prior to certification, the Veteran had filed a new claim for service connection for a cervical spine disorder in December 2011.  At the time of certification to the Board, the Veteran's cervical spine disorder claim was still in the development process and a rating decision had not yet been issued.

The claim was previously before the Board in July 2012.  At that time, the Board rendered a decision denying in part and granting in part the Veteran's claim for an increased evaluation for his service-connected lumbar spine.  As such, this issue is considered resolved and is no longer before the Board.  In addition, the Board noted that an SOC had not been issued for the high (blood) glucose claim and remanded the case so that the Veteran could be provided with such in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  Additionally, the Board noted that the United States Court of Appeals for Veterans Claims (Court) has held that TDIU is an element of all appeals of an initial or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran had alleged that he was unable to work due to increased pain in his service-connected lower back and neck spasms related to his pending claim for a cervical spine disorder, the Board remanded the claim for an examination.  Further, because the outcome of the Veteran's TDIU claim could be affected by the outcome of the Veteran's pending cervical spine disorder claim, as the Veteran did not meet the schedular combined rating percentage requirements at that time, the Board accepted jurisdiction of the cervical spine disorder claim due to the fact that it was inextricably intertwined.  As such, the high (blood) glucose, TDIU, and cervical spine disorder claims were remanded for additional development.

The Veteran was issued a SOC for the issue of high (blood) glucose on March 2013.  To date, the claims file does not reflect that the Veteran has attempted to perfect this appeal with the timely submission of a VA Form 9 or any other indication.  As such, the Board finds that the Veteran has abandoned this claim and an appeal has not been perfected so as to render it to the jurisdiction of the Board.

In September 2012, the Veteran additionally submitted a claim for service connection for numbness and loss of dexterity of the bilateral hands as secondary to degenerative disc disease of the cervical spine.  A decision was issued on this claim as well as the Veteran's pending cervical spine disorder claim on August 2013, in which both were denied.  The Veteran filed a notice of disagreement on September 2013 and was issued a SOC on February 2014.  The Veteran perfected his appeal of these claims with the timely submission of a VA Form 9 on March 2014.

The Board notes that the Veteran filed a prior claim for bilateral neuropathy of the hands, to include as secondary to Agent Orange exposure in September 2008 and a rating decision denying that claim was issued in October 2009.  The Veteran was notified of that decision on October 27, 2009 and there was no additional evidence or intent to appeal shown within one year of that date.  As such, the rating decision with regard to that aspect of the Veteran's bilateral neuropathy of the hands claim became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2007).  At the time of the October 2009 rating decision, it was the Veteran's contention that he suffered from a neuropathy of the hands caused by herbicide exposure.  In the instant claim, the Veteran contends that he suffers from a radiculopathy affecting his hands caused by his cervical disc disease.  While the same anatomical region is affected, the Board finds that the currently claimed disease is sufficiently distinct from the past claimed disease so as not to constitute a mere new theory of causation for the same disease that was the subject of a previously denied claim.  In so finding, however, the Board observes that the scope of the Board's adjudication is narrow and only related to the issue of secondary service connection to the cervical spine condition. 

The Board notes that, although the Veteran indicated that he desired a hearing before the Board via live videoconference on his March 2014 VA Form 9, in a subsequent signed statement in May 2014, the Veteran requested to withdraw his request for a hearing and to forward his case to the Board.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704.

There was additional evidence added to the record after the issuance of the February 2014 statement of the case both prior to and after certification of the issues to the Board.  The included evidence showed the continued presence of a current neck disability.  The issue of a current disability is substantiated and not in dispute.  Thus, the Board finds that this additional evidence was neither relevant such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 

A review of the Veteran's Virtual VA electronic claims file revealed copies of the Veteran's VA outpatient treatment records dated September 2013.





FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current diagnosis of degenerative disc disease of the cervical spine is related to military service or that such condition was manifested within one year after service as well as any indication that the condition was caused or aggravated by his service-connected lumbar spine disability.

2.  The Veteran has currently diagnosed radiculopathy that is related to the Veteran's degenerative disc disease of the cervical spine.

3.  The Veteran's service-connected disability does not prevent him from engaging in gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service connected lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for numbness and loss of dexterity of the bilateral hands as secondary to degenerative disc disease of the cervical spine, are not met.  38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2013).

3.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. § 4.16 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, as in the case of the TDIU claim, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law. Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated February 2011 and March 2013, that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that all the available SSA records have been associated with the claims file.  Additionally, VA provided the Veteran with medical examinations that were adequate because the expert reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record does not indicate that any additional evidence relevant to the claim is available, which is not already a part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.
The Board also finds that there has been substantial compliance with the mandates of the July 2012 remand and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be established for a disability resulting from disease or injury, or for aggravation of preexisting disease or injury, contracted in line of duty during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Additionally, service connection may be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Service connection may also be established for chronic diseases, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was discharged from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).  



TDIU

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100-percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and that - if there is only one service-connected disability, it is rated as at least 60-percent disabling, or, if more than one disability, at least one disability is rated as at least 40-percent disabling and the Veteran has a combined rating of at least 70 percent.  Id. But see, in particular, 38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And in this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Cervical Spine/Numbness and Loss of Dexterity

The Veteran contends that his current cervical spine disorder is related to his military service.  In particular, the Veteran has testified that his cervical spine condition is a part of or caused by his lumbar spine condition.  Additionally, the Veteran has indicated that he currently suffers from bilateral upper extremity numbness and loss of dexterity that is the result of his cervical spine disorder.

A review of the Veteran's service treatment records is absent for any discussion of complaints, treatments, or diagnoses for any cervical spine conditions.

A review of the Veteran's private treatment records and VA outpatient treatment records, to include SSA records, show that he has been treated for a cervical spine disorder, to include diagnoses of degenerative disc disease of the cervical spine, disc herniation at the C4-C5 level, cervical radiculopathy, cervical spondylosis without myelopathy, displacement of the cervical and intervertebral discs without myelopathy, and cervicalgia.  The Veteran's condition involves a diagnosis of arthritis confirmed by x-ray.  The Veteran's complaints have included pain, stiffness, and shooting pains into his bilateral upper extremities and head.  These records are absent for any opinion relating etiology of the cervical spine condition to military service or the Veteran's service-connected lumbar spine.  These records further do not show that the Veteran had any complaints, treatment, or diagnoses for any cervical spine conditions within one year after leaving military service.

The Veteran was provided with a VA examination in August 2013.  Upon reviewing the Veteran's claims file, conducting an interview, and conducting an objective examination, the examiner diagnosed the Veteran with cervical degenerative disc disease.  It was noted that the Veteran had complained of posterior neck pain since the late 1980s.  The Veteran claimed that his head was struck against a wall by some assailant during military service, but there was no treatment.  The examiner noted that service treatment records were absent for such a discussion.  The examiner opined that the Veteran's cervical spine condition was less likely than not incurred in or caused by the in-service event, injury, or illness.  In support, he provided that the service treatment records were silent for any complaints of neck pain or findings related to the same.  Additionally, the examiner opined that the Veteran's cervical spine condition was less likely than not proximately due to or the result of the service-connected back condition.   In support, the examiner provided that the Veteran's lumbar spine would not be expected to cause or aggravate the cervical spine, as current clinical showings and medical literature do not support this.  Further, the examiner found that it is more likely that the cervical spine condition is caused by the natural aging process and aggravated by his 2001 motor vehicle accident, documented in his private treatment records.

TDIU

The Veteran has testified that he is unable to work due to his increased low back pain and neck spasms.

SSA records show that the Veteran had a high school diploma and one year of college.  Additionally, he was found to be semi-skilled by virtue of his job with the post-office.

In VA Form 21-8940, received in April 2013, the Veteran indicated that he had two years of college. 

The Veteran was provided with a VA examination in September 2013.  At the examination, the Veteran stated that he was currently unable to work due to his lumbar back condition and that he last worked in 1998 as a mail carrier.  As the Veteran was only service-connected for lumbosacral strain, degenerative disk disease and spondylosis of the lumbosacral spine, the examination was limited to an evaluation of such and its effects on the Veteran's employability.  It was noted that the Veteran had a current low back disability and that his functioning is not limited by flare-ups.  

Range of motion testing revealed a flexion of 65 degrees with pain at the end, extension of 15 degrees with pain at the end, bilateral lateral flexion of 20 degrees with pain at the end, right lateral rotation of 20 degrees with pain at the end, and left lateral rotation of 15 degrees with pain at the end.  There was no additional loss of motion or pain upon repetition.  Functional loss was noted as less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and/or weight-bearing.  There was tenderness to palpation over the lumbar spine.  

Muscle strength testing revealed right hip flexion with active movement against gravity, left hip flexion with active movement against some resistance, bilateral knee extension with active movement against gravity, bilateral ankle dorsiflexion and plantar flexion with active movement against some resistance, and great toe extension with active movement against some resistance.  Some muscle atrophy was noted on the right mid-thigh of 48.5 centimeters and the left mid-thigh of 50 centimeters.  Reflex testing revealed hypoactive responses in the bilateral knees and absent responses in the bilateral ankles.  Sensory testing revealed decreased sensation in the bilateral lower leg, ankles, feet, and toes.  The Veteran was diagnosed with radiculopathy with mild constant and intermittent bilateral pain of the lower extremities and moderate numbness of the bilateral lower extremities.  The radiculopathy was found to affect the sciatic nerve and was of an overall mild severity bilaterally.

It was also noted that the Veteran had intervertebral disc syndrome.  He had suffered incapacitating episodes within the last 12 months due to this condition, which had a duration of at least 2 weeks, but less than 4 weeks.  Imaging revealed the presence of arthritis.  

The examiner opined that the Veteran's lumbar spine impacted his ability to work.  In particular, he found that the Veteran would be unable to perform physical labor, as he is unable to walk, stand, or bend for prolonged periods of time and unable to lift anything over 25 pounds or perform any strenuous physical labor.  However, the examiner found that the Veteran's physical impairments would not render him unable to perform work of a sedentary nature.  

Analysis

Cervical Spine

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for degenerative disc disease of the cervical spine, so the appeal must be denied. 

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with a cervical spine disorder, to include diagnoses of degenerative disc disease of the cervical spine, disc herniation at the C4-C5 level, cervical radiculopathy, cervical spondylosis without myelopathy, displacement of the cervical and intervertebral discs without myelopathy, and cervicalgia, as shown in the Veteran's private treatment records, VA outpatient treatment records, and VA examination.  Additionally, it is noted that the Veteran has provided competent and credible lay statements regarding the in-service injury of being slammed into a wall.  The Veteran is competent to provide such assertions, as his experiences during the military are within the realm of first-hand knowledge.  He is deemed credible because he has remained consistent in his assertions.  See Layno, 6 Vet. App. at 470; see also Jandreau, 492 F.3d at 1377.  As such, the issue turns upon a finding of a nexus between the current diagnosis and the in-service injury.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records are silent regarding any injury to or treatment for the cervical spine.  Additionally, it is noted that there is no indication of arthritis at any time during the Veteran's military service or within one year post service. 

Following the Veteran's discharge from the service, the first evidence of any kind referring to any problem in his cervical spine was in the late 1980s, as indicated by history in his private treatment records and 2013 VA examination, over a decade after his alleged injury and release from active duty.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In addition, the first objective diagnosis of arthritis in the late 1980s is well outside of the one year presumptive period.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board notes the Veteran's statements regarding the onset and continuation of his symptoms of a cervical spine condition and finds that, while he is competent to make such statements and he is credible, as he has remained consistent in his assertions throughout the claim, there is no indication that he possesses the requisite expertise to diagnose the etiology of his symptoms as residuals of an in-service injury as this question is medically complex.  In this regard, arthritis and disc disease can have many causes and determining its etiology requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).

The Board thus finds that the only evidence remaining that is probative regarding the Veteran's assertions of an in-service injury and his current degenerative disc disease of the cervical spine are the private treatment records showing treatment since the late 1980s and the August 2013 VA examination.  The opinion provided a well-reasoned analysis, finding that the Veteran's lack of clinical findings in service and delayed onset of treatment from service to the late 1980s did not support a relationship of the claimed cervical spine condition to military service. Additionally, the examination showed evidence of the natural aging process as well as potential aggravation by a 2001 motor vehicle accident, which were found to be the most likely contributing causes to the Veteran's current degenerative disc disease of the cervical spine and complaints of pain and functional loss.  As such, these findings revealed the Veteran's degenerative disc disease of the cervical spine to be less likely than not related to military service and more likely related to other causes.  The Board finds that the VA opinion is dispositive of the issue of whether any current neck disability is related to service. 

In regard to secondary service connection, the Board notes that the Veteran has a current disability of degenerative disc disease of the cervical spine.  Additionally, it is noted that the Veteran has a service-connected disability of lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine.  As such, the issue turns upon whether there is a nexus between the two.  See 38 C.F.R. § 3.10(a); Wallin, 11 Vet. App. at 509.

Here the evidence of record does not provide support for the contention that the Veteran's cervical spine condition was caused or aggravated by his lumbar spine condition.  Rather, the only evidence of record that addresses this issue is the August 2013 VA examination.  In that opinion, the examiner found that there was less likely than not any kind of relationship between the two.  In particular, the August 2013 VA expert found that there was no support in the clinical findings or medical literature for such a connection.  Rather the examiner found that any cause or aggravation of the Veteran's cervical spine condition was more than likely related to age and aggravation by a 2001 motor vehicle accident.  As the nexus issue presented is medically complex, the Veteran's contention is not competent evidence of a nexus.  Rather, the VA medical expert's opinion is dispositive of the nexus issue. 

Last, in regard to continuity of symptoms, the Board finds that the Veteran's claimed cervical spine condition, as it involves arthritis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  Because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.  The Board finds that such relationship presented here is medically complex and therefore requires medical evidence to demonstrate the relationship.  As noted above, the probative medical evidence shows that no such relationship exists. 

Accordingly, for the reasons and bases discussed above, service connection for degenerative disc disease of the cervical spine is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of arthritis during service or within one year after service, as well as any relationship between the Veteran's claimed in-service injury or service-connected lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine to the neck disability.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

Numbness and Loss of Dexterity

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for numbness and loss of dexterity of the bilateral hands, so the appeal must be denied. 

The Board notes that the Veteran has a current disability of cervical radiculopathy, as shown in private treatment records.  Additionally, it is noted that the Veteran has a service-connected disability of lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine.  However, the evidence of record does not show that the Veteran is service-connected for any other disabilities.  As the Veteran has contended, the issue stems from the potential relationship of the radiculopathy to the cervical spine condition and not the service-connected lumbar spine condition.  Additionally, the Veteran's private treatment records show that his radiculopathy is related to his cervical spine in particular.  If the cervical spine condition were service-connected, the issue would turn upon whether there is a nexus between the two.  See 38 C.F.R. § 3.10(a); Wallin, 11 Vet. App. at 509.  However, because there is essentially no service-connected condition upon which the Veteran's radiculopathy can be based, as cervical radiculopathy precludes the possibility of any lumbar involvement, the issue of nexus does not materialize in this instance.  As such, the Veteran's claim fails for want of a service-connected condition upon which to base a finding of nexus.

Accordingly, for the reasons and bases discussed above, service connection for numbness and loss of dexterity of the bilateral upper extremities is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of any relationship between the Veteran's claimed numbness and loss of dexterity of the bilateral hands and a service-connected disability, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.

TDIU

The Veteran is currently only service-connected for lumbosacral strain, degenerative disk disease and spondylosis of the lumbosacral spine that is 20 percent disabling prior to March 12, 2012 and 40 percent thereafter.  Therefore, the Veteran does not have a minimum rating of 60 percent or a combined rating of at least 70 percent for consideration of a TDIU under 38 C.F.R. § 4.16(a) and entitlement to a schedular TDIU is not warranted.

As the Veteran does not meet the applicable percentage standards, the Board will now consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In this regard, the Veteran has stated on a number of occasions that he is unemployable due to his service-connected disability.  After a review of the competent evidence of record, the Board finds that referral of the TDIU issue for extra-schedular consideration is also not warranted.

Here, the Veteran has stated that due to his physical condition, he is unable to sustain gainful employment.  To this effect, the Veteran has provided during his September 2013 VA examination that he last worked in 1998 and that he has not worked since that time due to his lumbar spine.

A review of the Veteran's private treatment records and VA treatment records did not reveal any evidence dispositive of the issue of the Veteran's employability.  Furthermore, a VA examination provided in September 2013, which took the Veteran's service-connected lumbar spine condition into account solely in and of itself, found that the Veteran's lumbar spine did not prevent the Veteran from gainful employment.  In particular, the examiner determined that the Veteran's condition merely involved the avoidance of physical labor and that sedentary employment would not be precluded.

While the Veteran credibly contends that he is unemployable, the other evidence of record including probative credible medical evidence shows otherwise.  Furthermore, the probative medical evidence of record, as seen in the provided VA examination, also provide support for a showing that the Veteran's service-connected disability does not make him unemployable.  The 2013 VA examiner maintained that taking everything into consideration, the Veteran's service connected disability does not result in limitations that would prevent sedentary employment.  The medical evidence is more probative because VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and actual impact the disability would cause on the Veteran's ability to find substantial gainful employment. 

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  Here, the probative medical evidence of record shows that the Veteran is not rendered unemployable due to service connected disability.   Furthermore, the potential for the Veteran to perform sedentary work is great due to the fact that he has a high school education and two years of college as well as years of experience in a semi-skilled profession.  There is no probative evidence that indicates that the Veteran's education or experience would serve as any kind of impediment to working in a sedentary capacity.  Accordingly, referral of the TDIU issue for extra-schedular consideration is not required.



ORDER

Entitlement to service connection for degenerative disc disease of the cervical spine, to include as secondary to service-connected lumbosacral strain, degenerative disc disease and spondylosis of the lumbosacral spine is denied.

Entitlement to service connection for numbness and loss of dexterity of the bilateral hands, to include as secondary to degenerative disc disease of the cervical spine is denied.

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


